Citation Nr: 0404057	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome. 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right foot bunionectomy. 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for left foot bunion. 
 
5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 until 
January 1997.

Service connection for bilateral carpal tunnel syndrome and 
residuals of bunionectomy was granted by a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, and a 10 
percent and a zero percent rating were assigned, 
respectively.  Service connection for tinnitus, rated zero 
percent disabling, was granted by RO determination of October 
1998.   The veteran appealed for separate and higher ratings 
for service-connected bilateral carpal tunnel syndrome and 
foot disability in a notice of disagreement received in May 
2002, as well a higher rating for tinnitus.  During the 
pendency of the appeal, separate ratings were established for 
right carpal tunnel syndrome, left carpal tunnel syndrome, 
residuals of right foot bunionectomy, and a left foot bunion, 
each rated 10 percent disabling, by rating action dated in 
August 2001.  The noncompensable rating for tinnitus was also 
raised to 10 percent by rating action dated in August 2001.  
This is the highest scheduler evaluation warranted for 
tinnitus.  The record does not indicated an extra-schedular 
evaluation was considered by the RO with regard to the 
tinnitus.  Thus this issue remains in appellate status. 

On November 9, 2000, during the pendency of this appeal, the 
president signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  It also eliminated the 
concept of a well-grounded claim.  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  In this regard in January 
2000 the RO denied service connection for migraines as not 
well grounded.  This issue is referred to the RO for further 
review consistent with the VCAA.  


REMAND

The representative on behalf of the veteran indicates that 
the examinations were inadequate because her complete records 
were not forwarded to the examiners.  
The record reflects that the veteran was last examined by the 
in September 1999.  The Board is of the opinion that current 
examinations would be helpful to ascertain the current status 
and extent of service-connected disability.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran 
the appropriate release of information 
form in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for the 
bilateral carpal tunnel syndrome, 
disabilities of the feet, and tinnitus 
covering the period following her 
discharge from active duty to the 
present.

3.  A VA examination should be performed 
by a podiatrist to determine the nature 
and severity of the veteran's service- 
connected bilateral foot disorders.  All 
tests deemed necessary should be 
conducted.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner is 
requested to obtain an occupational 
history.  The examiner should include any 
pertinent range of motion findings along 
with the degrees of normal range of 
motion.

Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner should also provide an opinion 
as to the whether the degree of 
disability involving each foot is 
moderate, moderately severe, or severe.  
A complete rationale should be given for 
all opinions and conclusions expressed.

4.  A VA examination should be conducted 
by a neurologist to determine the 
severity of the bilateral carpal tunnel 
syndrome.  The claims folder should be 
furnished to the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  It is 
requested that the examination include 
range of motion testing of all involved 
joints and what constitutes normal range 
of motion and a measurement of grip 
strength.  The examination should 
indicate the presence or absence of 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  The examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
is also requested to render an opinion as 
to whether the service connected carpal 
tunnel syndrome of each extremity is 
productive of mild, moderate, or severe 
incomplete paralysis, or complete 
paralysis?  A complete rational for every 
opinion expressed should be included in 
the examination report.

5.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status to include consideration 
Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999) and extra-schedular 
consideration per 38 C.F.R. 
§ 3.321(b)(1) as it relates to all 
disabilities including the tinnitus.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



